Citation Nr: 0201675	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  00-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether accrued benefits are payable for the additional 
compensation not paid to the veteran for his spouse from 
October 1, 1978 to July 1, 1998.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945.  The veteran died in July 1998, survived by the 
appellant, his spouse.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal of a November 1998 decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In a March 2001 decision, the Board 
found that accrued benefits were not payable for the 
additional compensation not paid to the veteran for his 
spouse from October 1, 1978 to July 1, 1998.  The appellant 
appealed this decision to the U.S. Court of Veterans Appeals 
(Court), which vacated the Board decision and remanded the 
case for additional development in light of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).


FINDINGS OF FACT

1.  In an August 1946 letter, the RO requested proof of the 
veteran's marriage and received no response.

2.  In a December 1978 letter, the RO requested information 
regarding the veteran's dependents be set forth in a form on 
the reverse side of the letter.

3.  The veteran provided information about a dependent child, 
but did not provide the name of his spouse or the date and 
place of his marriage.

4.  In a January 1979 letter, the RO requested that the 
veteran provide the date of his marriage, the name of his 
current spouse, or official documentation of the marriage.

5.  The veteran did not provide the RO with the requested 
information during his lifetime.


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits not paid 
to the veteran for his spouse from October 1, 1978 to July 1, 
1998 are not met. 38 U.S.C.A. § 5121 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.4, 3.204, 3.205, 3.213, 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO received the veteran's application for compensation in 
September 1945.  In that application, the veteran indicated 
that he had been married to the appellant since November 
1942.  In a September 1945 rating decision, the RO granted 
entitlement to service connection for residuals of a shell 
fragment wound to the left thigh, evaluated as 20 percent 
disabling from September 1, 1945.

By a letter dated in August 1946, the RO notified the veteran 
that formal proof of his marriage was required by law and had 
not been submitted.  The RO asked the veteran to complete a 
VA Form 21-686c attached to the letter and provide proof of 
his marriage.  The letter set out the various forms of proof 
acceptable for this purpose, including a duly certified copy 
of the public or church record of marriage, the original 
certificate of marriage, the affidavit of the officiating 
clergyman or magistrate, or affidavits of two or more 
eyewitnesses to the marriage.  There is no record of a 
response from the veteran.  In a February 1947 rating 
decision, the RO increased the veteran's disability 
evaluation to 30 percent, effective April 1, 1946.

The RO contacted the veteran again in December 1978, by 
letter, and advised him of a change in the law that now 
allowed for an increase in the amount of compensation for the 
veteran's disability, rated as 30 percent disabling, based on 
the number of dependents the veteran claimed.  The RO 
informed the veteran that if he wished to claim this 
additional compensation, he should complete the form on the 
reverse side of the letter and return it to the RO.  The RO 
noted that if the RO received the claim, with supporting 
evidence, before October 1, 1979, the increased compensation 
for dependents would be effective October 1, 1978.  But, if 
the claim was received after that date, the benefits would be 
effective from the date of receipt of the evidence.

The record reflects that the form returned to the RO noted 
only that a clergyman officiated the marriage, that the 
veteran was still married, and that he claimed a child as his 
dependent, stating the date and place of the child's birth.  
The veteran did not indicate the name of his spouse or the 
date and place of his marriage.  Further, while the veteran 
submitted a copy of the child's birth certificate reflecting 
the appellant and veteran as parents, he did not submit a 
copy of any official documentation of marriage.

In January 1979, the RO wrote the veteran reminding him that 
he had not supplied information regarding his marriage and 
asking him to provide that information.  The RO received no 
response from the appellant.  In February 1979, the RO 
informed the veteran that his compensation award had been 
amended to include a dependent child.

The veteran died in July 1998.  In August 1998, the appellant 
submitted a claim of entitlement to accrued benefits.  In an 
August 1998 letter, the RO requested that the appellant 
provide, in pertinent part, a copy of her marriage 
certificate.  The appellant provided a copy of the marriage 
certificate showing marriage to the veteran since November 
13, 1942. 

In a November 1998 decision, the RO concluded that the 
appellant was not entitled to accrued benefits because no 
amount was due and unpaid to the veteran at the time of his 
death.  The RO informed the appellant that she was not added 
as a dependent because the veteran failed to complete VA Form 
21- 686c, Declaration of Status of Dependents, and to provide 
the name and date of marriage of his spouse as requested in 
January 1979.  In August 1999, the appellant filed a notice 
of disagreement.  The RO issued a statement of the case in 
March 2000, which was closely followed in time by a 
substantive appeal. 

Under 38 U.S.C.A. § 5121(a) (West Supp. 2001), accrued 
benefits is defined as "periodic monetary benefits to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. 3.1000(a) (2001).  Applications for 
accrued benefits must be filed within one year after the date 
of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(c) (2001).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  In Jones, the Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.

VA regulations provide that an additional amount of 
compensation may be payable for a spouse where a veteran is 
entitled to compensation based on disability evaluated as 30 
percent or more disabling.  See 38 C.F.R. § 3.4(b)(2).  
Regulations further provide that VA may accept as proof of 
marriage, the written statement of a claimant provided the 
statement contains the date and place of marriage, the full 
name of the spouse, and the social security number of any 
dependent on whose behalf he or she is seeking benefits.  See 
38 C.F.R. § 3.204.  Marriage may be established by one of the 
following types of evidence: (1) copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record; (2) official 
report from service department as to marriage which occurred 
while the veteran was in service; (3) the affidavit of the 
clergyman or magistrate who officiated; (4) the original 
certificate of marriage; (5) the affidavits or certified 
statements of two or more eyewitnesses to the ceremony; (6) 
in jurisdictions where marriages other than by ceremony are 
recognized, the affidavits or certified statements of one or 
both of the parties to the marriage; or (7) any other 
secondary evidence which reasonably supports a belief that a 
valid marriage actually occurred.  See 38 C.F.R. § 3.205.  
The Board notes that prior to the June 1982 amendment of this 
rule, it allowed VA to accept a veteran's certified 
statement, to prove marriage.  See 47 Fed. Reg. 12362 (March 
23, 1982)(proposed amendment); and 47 Fed. Reg. 28096 (June 
29, 1982)(final regulation).  

For the purpose of establishing entitlement to a higher rate 
of compensation based on the existence of a dependent, VA 
requires evidence that satisfies the requirements of 38 
C.F.R. § 3.204.  If the month and year of the event is not 
reported the award shall be reduced or discontinued.  
Payments may be resumed if the necessary information is 
received within one year from the date of request.  
Otherwise, they are effective on the date the new claim is 
received.  See 38 C.F.R. § 3.213.

The Board has thoroughly reviewed the evidence of record.  
Based upon this review, the Board finds that the veteran's 
partial completion of the December 1978 form amounts to a 
pending claim for increased compensation on account of the 
veteran having a spouse.  See Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  However, and similarly based on careful 
scrutiny of the record, the Board further finds that as the 
evidence on file at the time of the veteran's death did not 
include the proof of marriage required by regulation, the 
veteran was not entitled to the claimed benefit.  On this 
point, the appellant contends that the veteran did not 
respond to the RO requests because he had already provided 
the documentation.  Even accepting that as fact, the Board 
finds the RO's repeated requests for documentation of the 
marriage, convincing in establishing that the RO did not 
receive such evidence.  Furthermore, the Board's painstaking 
search of the record has unearthed no such documentation.  
While the veteran's 1945 claim-in which he states that he 
was married in Nevada to the appellant in November 1942-is 
part of the record, after the June 1982 regulatory changes to 
what proof established marriage, this was insufficient to 
support his claim.  Because the requested information was not 
provided prior to the veteran's death, the veteran was not 
entitled to additional compensation for his dependent spouse 
for the period from October 1, 1978 to July 1, 1998.  See 38 
C.F.R. § 3.213.  Thus there are no accrued benefits payable 
to the appellant.

In reaching these conclusions, the Board has considered the 
newly promulgated Veterans Claims Assistance Act as 
implemented by VA regulations.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Under the Act and the newly 
promulgated regulations, once VA receives a complete or 
substantially complete application for benefits, VA has a 
duty to notify the appellant and her representative of any 
information and evidence needed to substantiate the claim.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159 
(b)(1)).  In this case, the appellant was notified by letter 
dated in August 1998 of the need for additional evidence 
including a completed VA Form 21-534, marriage certificate, 
DD 214, and certified copy of the death certificate.  More 
significantly, given that the basic entitlement to accrued 
benefits is determined based on the evidence of record at the 
time of the veteran's death, no useful purpose would be 
served by remanding this case to the RO for additional 
development.  The appellant has had the opportunity to argue 
and/or show that the relevant facts are not correct.   The 
Board finds that the duty to assist has been satisfied.  
38 C.F.R. § 3.1000(a)(2001); see Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).


ORDER

Entitlement to accrued benefits for the additional 
compensation not paid to the veteran for his spouse from 
October 1, 1978 to July 1, 1998, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

